Filed:   August 18, 2000

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6262
                        (CA-98-3735-0-13-BD)



George Jones, Sr.,
                                                 Plaintiff - Appellant,

          versus


Michael Moore, etc., et al.,
                                               Defendants - Appellees.



                               O R D E R



     The court amends its opinion filed June 5, 2000, as follows:

     On page 2, first full paragraph, line 2 -- the parenthetical

is corrected to read “(West Supp. 2000).”

     On page 2, second full paragraph, line 7 -- a footnote is

added after the word “notice.”    The footnote reads:

     Jones argues that his failure to object should be excused
     because a law clerk was late in returning the appropriate
     paperwork to Jones. Even if we assume this was true, we
     have reviewed the district court’s order dismissing his
     action and find no reversible error. See Jones v. Moore,
     No. CA-98-3735-0-13-BD (D.S.C. Dec. 8, 1999).

                                           For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6262



GEORGE JONES, SR.,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director of South Carolina De-
partment of Corrections; CORRECTIONAL OFFICER
TAYLOR; CORRECTIONAL OFFICER WHITNEY; CAPTAIN
ALBARITTON; CAPTAIN PATE; CORRECTIONAL OFFICER
MACK; SERGEANT CARTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-98-3735-0-13-BD)


Submitted:   May 25, 2000                     Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Jones, Sr., Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW
& JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Jones, Sr., appeals from the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

Jones’ case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).        The magistrate judge recommended

that relief be denied and advised Jones that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Jones   failed   to   object   to   the   magistrate   judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.        See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).        Jones has waived appellate review by

failing to file objections after receiving proper notice.* Accord-

ingly, we affirm the judgment of the district court.         We dispense

with oral argument because the facts and legal contentions are




     *
       Jones argues that his failure to object should be excused
because a law clerk was late in returning the appropriate paperwork
to Jones. Even if we assume this was true, we have reviewed the
district court’s order dismissing his action and find no reversible
error. See Jones v. Moore, No. CA-98-3735-0-13-BD (D.S.C. Dec. 8,
1999).


                                    3
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                4